FILED
                             NOT FOR PUBLICATION                            JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALBERT REPELITA MAMBOU,                          No. 08-70557

               Petitioner,                       Agency No. A078-020-321

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT and WARDLAW, Circuit Judges.

       Albert Repelita Mambou, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reconsider, Lara-Torres v. Ashcroft, 383


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 968, 972 (9th Cir. 2004), and we deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying Mambou’s motion to

reconsider because the motion failed to identify any error of law or fact in the

BIA’s October 13, 2007, order dismissing his appeal. See 8 C.F.R. § 1003.2(b)(1);

see also Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc)

(purpose of a motion to reconsider is “to demonstrate that the IJ or the BIA erred as

a matter of law or fact.”).

      To the extent Mambou challenges the BIA’s October 30, 2007, order

dismissing his appeal from the immigration judge’s decision denying his

withholding of removal application, we lack jurisdiction because this petition for

review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th

Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    08-70557